                   Case 1:20-cv-03644-CCB Document 2 Filed 12/17/20 Page 1 of 2



                                   IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF MARYLAND

Jennell Black,
Jennell        et al et al
           Black                                                   *
       Plaintiff,
                                                                   *                                     1:20-cv-03644-CCB
                                                                                                         1:20-cv-03644-CCB
   v.                                                                                   Case No.
Thomas Webster IV et al                                            *
 Thomas Webster IV et al
       Defendant.                                                  *

                                   DISCLOSURE OF CORPORATE INTEREST


Check all that apply:
                                                Jennell Black,
                                                Jennell Black,Anton
                                                               AntoneBlack, Katyra
                                                                       Black,      Boyce,
                                                                              Katyra Boyceand
X I certify, as party/counsel in this case that Coalition for Anton Black
                                                                                                  (name of party)

is not an affiliate or parent of any corporation, and no corporation, unincorporated association,
partnership or other business entity, not a party to the case, has a financial interest in the outcome
of this litigation as defined in Local Rule 103.3 (D. Md.).




       The following corporate affiliations exist with                                                                       :
                                                                                                     (name of party)



                                                                                                                             .
                                                      (names of affiliates)




    The following corporations, unincorporated associations, partnerships or other business
entities which are not parties may have a financial interest in the outcome of this litigation:

                                                                                                                             .
                                          (names of entities with possible financial interests)




DisclosureCorpInterest (03/2015)
            Case 1:20-cv-03644-CCB Document 2 Filed 12/17/20 Page 2 of 2
Disclosure of Corporate Interest




    In a case based on diversity jurisdiction, the following is a list of all members of

________________________________ and their states of citizenship:
           (name of LLC party)



___________________________________                    ____________________________________
           (name of member)                                             (state of citizenship)


___________________________________                    ____________________________________
           (name of member)                                             (state of citizenship)


___________________________________                    ____________________________________
           (name of member)                                             (state of citizenship)


___________________________________                    ____________________________________
           (name of member)                                             (state of citizenship)




Note: If there are additional LLC members, please provide their names and states of citizenship
on a separate sheet of paper.



12/17/2020                                             /s/ Kenneth Ravenell
December 17, 2020                                       /s/ Kenneth Ravenell
Date                                                   Signature
                                                       Kenneth Ravenell Bar No. 48969
                                                        Kenneth Ravenell Bar No. 48969
                                                       Printed name and bar number
                                                       711 Saint Paul Street
                                                        711 St. Paul St., Baltimore, MD 21202
                                                       Address
                                                       kravenell@ravenelllaw.com
                                                        kravenell@ravenelllaw.com
                                                       Email address
                                                       410-878-0705
                                                        410-878-0705
                                                       Telephone number
                                                       410-834-5488
                                                        410-834-5488
                                                       Fax number




                                                  2
